 

Exhibit 10.28

FLOWERS FOODS, INC.

2014 OMNIBUS EQUITY AND INCENTIVE COMPENSATION PLAN

2019 Time Based Restricted Stock Unit Agreement

WHEREAS, ________ (the “Grantee”) is a Participant in the Flowers Foods, Inc.
2014 Omnibus Equity and Incentive Compensation Plan (the “Plan”) and is an
employee of Flowers Foods, Inc. (the “Company”) or a Subsidiary; and

WHEREAS, a grant of Restricted Stock Units to the Grantee has been duly
authorized by a resolution of the Committee as effective on December 30, 2018
(the “Date of Grant”).

NOW, THEREFORE, pursuant to the Plan, the Company hereby memorializes a grant to
the Grantee, as of the Date of Grant, pursuant to this 2019 Time Based
Restricted Stock Unit Agreement (this “Agreement”) of _____ time based
Restricted Stock Units (the “TBRSUs”).

1.Vesting of Restricted Stock Units.  The TBRSUs will become non-forfeitable
over the period running through January 5, 2022, with one-third (1/3) of the
TBRSUs becoming non-forfeitable on each of (a) January 5, 2020, (ii) January 5,
2021, and (c) January 5, 2022, subject to the Grantee having remained in the
continuous employ of the Company and/or Subsidiary until said date.

2.Distribution.  Shares underlying TBRSUs that become non-forfeitable under
Section 1 shall be distributed as soon as practicable after the applicable date
upon which such TBRSUs become non-forfeitable, but notwithstanding anything to
the contrary, in all events within the “short-term deferral” period determined
under Treasury Regulation Section 1.409A-1(b)(4).

3.Continuous Employment; Early Termination of Employment.

(a)Continuous Employment.  For purposes of this Agreement, the Grantee’s
employment with the Company or Subsidiary will be deemed to have ceased as of
the last day worked.  In the case of a Grantee having received short term
disability benefits, employment will be deemed to have ceased on the last day
for which such short term benefits are paid, unless the Grantee immediately
returns to active employment.  For the purposes of this Agreement, the
continuous employment of the Grantee with the Company or a Subsidiary will not
be deemed to have been interrupted, and the Grantee will not be deemed to have
ceased to be an employee of the Company or a Subsidiary, by reason of (i) the
termination of his employment by the Company or a Subsidiary and immediate
rehire by the Company (if the Company was not the original employer) or by
another Subsidiary or (ii) an approved leave of absence.

 

--------------------------------------------------------------------------------

 

(b)Vesting Upon Retirement.  In the event that the Grantee’s employment with the
Company shall terminate prior to January 5, 2022 because of Retirement in the
absence of Cause, a portion of any TBRSUs which are forfeitable as of such date
shall become non-forfeitable, with such portion being equal to (i) the total
number of TBRSUs granted hereunder, multiplied by a fraction, the numerator of
which is the number of complete calendar quarters which have elapsed from the
Date of Grant to the date of Retirement, and the denominator of which is twelve
(12), less (ii)  the number of TRBRSUs granted hereunder that have already
become non-forfeitable hereunder.  The distribution of shares underlying the
TBRSUs which become non-forfeitable under this Section 3(b) shall be made within
thirty (30) days after the end of the calendar year of the Retirement, but
notwithstanding anything to the contrary, in all events within the “short-term
deferral” period determined under Treasury Regulation Section 1.409A-1(b)(4).

(c)Vesting Upon Disability or Death.  Notwithstanding the provisions of Sections
1, 2 and 3(b), in the event of the Grantee’s death or Disability prior to
January 5, 2022, then all of Grantee’s forfeitable TBRSUs shall immediately
become non-forfeitable and shares underlying such TBRSUs shall be distributed
within ten (10) business days of the applicable occurrence, but notwithstanding
anything to the contrary, in all events within the “short-term deferral” period
determined under Treasury Regulation Section 1.409A-1(b)(4).

(d)Vesting Upon Change in Control.  Notwithstanding the provisions of Sections
1, 2 and 3(b), in the event of either:

(i)a termination of employment prior to January 5, 2022, either within two (2)
years after a Change in Control (in which case the occurrence shall be the
termination of employment) or during the six (6) month period prior to a Change
in Control (in which case vesting is contingent on the occurrence of the Change
in Control and the occurrence shall be the Change in Control), where either the
Grantee is involuntarily terminated from employment for reasons other than for
Cause, or the Grantee terminates his or her employment for Good Reason, or

(ii)a Change in Control prior to January 5, 2022 where the TBRSUs are not
assumed or converted into replacement awards in connection with the Change in
Control,

then all of Grantee’s forfeitable TBRSUs shall immediately become
non-forfeitable and shares underlying such TBRSUs shall be distributed within
ten (10) business days of the applicable occurrence, but notwithstanding
anything to the contrary, in all events within the “short-term deferral” period
determined under Treasury Regulation Section 1.409A-1(b)(4).

4.Vesting Definitions.

(i)“Retirement” means termination of employment after either (A) attainment of
age sixty-five (65), or (B) attainment of age fifty-five (55) provided the
Grantee has accrued ten (10) years of service.

- 2 -

--------------------------------------------------------------------------------

 

(ii)“Cause” means:

 

(A)

any willful or negligent material violation of any applicable securities laws
(including the Sarbanes-Oxley Act of 2002);

 

(B)

any act of fraud, intentional misrepresentation, embezzlement, dishonesty,
misappropriation or conversion of any asset or business opportunity of the
Company;

 

(C)

conviction of, or entering into a plea of nolo contendere to, a felony;

 

(D)

an intentional, repeated or continuing violation of any of the Company’s
policies or procedures that occurs or continues after the Company has given
notice to the Grantee that he or she has materially violated a Company policy or
procedure;

 

(E)

any breach of a written covenant or agreement with the Company, including the
terms of this Plan (other than a failure to perform Grantee’s duties with the
Company resulting from the Grantee’s incapacity due to physical or mental
illness or from the assignment to the Grantee of duties that would constitute
Good Reason), which is material and which is not cured within thirty (30) days
after written notice thereof from the Company to the Grantee;

 

(F)

abuse of alcohol or drugs; or

 

(G)

failure to reasonably cooperate in a governmental or Board investigation.

(iii)“Good Reason” means a timely termination of employment for any of the
reasons set forth in (A) through (H) below, but only if (I) is satisfied:

 

(A)

a material diminution in the Grantee’s duties, responsibilities or authority
(for the avoidance of doubt, a change in title or reporting alone does not
constitute “Good Reason” under this subsection (A).);

 

(B)

a material reduction by the Company of the Grantee’s base salary;

 

(C)

a material reduction by the Company of the Grantee’s target bonus opportunity;

- 3 -

--------------------------------------------------------------------------------

 

 

(D)

a material reduction in long-term incentives from the year prior to the Change
in Control, as measured by grant date economic values determined by a
third-party compensation firm chosen by the Company and using generally accepted
methodologies, which may include annualizing prior year long-term incentive
grants over more than one year and ignoring prior special retention or sign-on
grants;

 

(E)

a material failure of the successor entity to cover the Grantee under the
savings and retirement plans provided to similarly situated executives;

 

(F)

the relocation of the Company’s principal executive offices more than fifty (50)
miles from their current location, if at the time of a Change in Control the
Grantee is based at the Company’s principal executive offices, or the
requirement of the Grantee to be based at a location more than fifty (50) miles
from the Grantee’s location as of the Change of Control;

 

(G)

any purported termination by the Company of the Grantee’s employment upon the
occurrence of a Change in Control except for Cause; or

 

(H)

any failure by a successor company to assume on behalf of its participants the
Flowers Foods Inc., Change of Control Severance Plan (the “COC Severance Plan”)
or to amend such COC Severance Plan in violation of its terms;

but provided that,

 

(I)

the Grantee gives the Company timely notice of the “Good Reason” event and a
reasonable amount of time to cure such “Good Reason” event.

For purposes of subsection (I) above, before a termination by a Grantee will
constitute termination for Good Reason, the Grantee must give the Company a
notice of termination of employment within ninety (90) calendar days following
the occurrence of the event that constitutes Good Reason.  For a Grantee who
terminates prior to and in anticipation of a Change in Control during the period
that is six (6) months preceding the Change in Control date, the period in which
the Grantee must give the Company a notice of termination of employment is the
later of (x) ninety (90) calendar days following the occurrence of the event
that constitutes Good Reason and (y) the Change in Control.  Failure to provide
such notice of termination of employment within such applicable period shall be
conclusive proof that the Grantee shall not have Good Reason to terminate
employment.

- 4 -

--------------------------------------------------------------------------------

 

Good Reason shall exist only if (i) the Company fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the notice of termination of employment from the Grantee and (ii) the Grantee
terminates his or her employment within one hundred eighty (180) days of the
Grantee receiving notice of the existence of any event or condition described in
clauses (A) through (H) above.

5.Forfeiture of TBRSUs.

(a)If the Grantee ceases to be continuously employed by the Company and/or
Subsidiary at any time prior to all of the TBRSUs becoming non-forfeitable, any
portion of the TBRSUs that has not theretofore become non-forfeitable in
accordance with the terms of Sections 1 and 2 shall be forfeited, except as
provided in Section 3.

(b)In any event, if, prior to all of the TBRSUs becoming non-forfeitable, the
Grantee is demoted due to Cause or poor performance from the position of
employment held by the Grantee on the Date of Grant to a position which would
not have been eligible for a grant of TBRSUs pursuant to the Committee’s
guidelines as of the Date of Grant, then the Grantee shall forfeit a fraction of
the forfeitable TBRSUs, but shall be entitled to retain the remaining fraction
of the forfeitable TBRSUs, subject to the provisions of this Agreement.  The
fraction of the forfeitable TBRSUs that the Grantee is entitled to retain is a
fraction that is equal to the number of forfeitable TBRSUs as of the date of the
demotion, multiplied by a fraction, the numerator of which is the number of days
that have elapsed from January 1, 2019 to the date of the demotion, and the
denominator of which is 1,095.  Notwithstanding the foregoing, solely for
purposes of this Agreement, the Committee may determine in its sole discretion
that an apparent demotion (meaning not due to Cause or poor performance, as
opposed to an actual demotion) shall not cause a forfeiture.

6.Dividend, Voting and Other Rights.  Except as otherwise provided in this
Section 6, the Grantee shall have none of the rights of a stockholder with
respect to the TBRSUs.  A notional cash account for the Grantee shall be
credited with an amount equal to any cash dividends paid by the Company on its
common stock during the full or partial performance period as determined under
Sections 1 through 5.  Such notional cash dividends shall become non-forfeitable
only with respect to the corresponding portion of the TBRSUs that ultimately
becomes non-forfeitable in accordance with Sections 1 through
5.  Non-forfeitable notional cash dividends will be distributed in cash, without
interest, when the corresponding shares underlying the nonforfeitable TBRSUs are
paid out as set forth in Sections 2 and 3.

7.Settlement.  Non-forfeitable TBRSUs shall be settled in accordance with
Sections 2 and 3 above by delivering to you a number of shares of Flowers Foods,
Inc. common stock (“Shares”) equal to the number of non-forfeitable TBRSUs.  The
Company may deliver the Shares by delivery of physical certificates or by
certificate-less book-entry issuance.

8.Restrictions on Transfer of TBRSUs.  The TBRSUs and the shares underlying them
may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee, except to the Company, until shares
underlying the TBRSUs have been paid out.  Any purported transfer, encumbrance
or other disposition of the TBRSUs or the shares underlying them that is in
violation of this Section 8 shall be null and void, and the other party to any
such purported transaction shall not obtain any rights to or interest in the
TBRSUs or such shares.

- 5 -

--------------------------------------------------------------------------------

 

9.Compliance with Law.  The Company will make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any restricted or non-restricted shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any such law.

10.Adjustments.  The Committee will make such adjustments in the number and kind
of shares of stock or other securities covered by this Agreement as provided for
in Section 11 of the Plan.

11.Taxes and Withholding.  To the extent that the Company or Subsidiary is
required to withhold any federal, state, local or foreign tax in connection with
the issuance or vesting of any portion of the TBRSUs or other amounts pursuant
to this Agreement, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the delivery of the shares to the
Grantee that the Grantee shall pay the tax in cash or make provisions that are
satisfactory to the Company for the payment thereof.

12.No Employment Rights.  The Plan and this Agreement will not confer upon the
Grantee any right with respect to the continuance of employment or other service
with the Company or any Subsidiary and will not interfere in any way with any
right that the Company or any Subsidiary would otherwise have to terminate any
employment or other service of the Grantee at any time.

13.Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement will not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit‑sharing, retirement, or
other benefit or compensation plan maintained by the Company or a Subsidiary and
will not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary, unless provided otherwise in any such plan.

14.Agreement Subject to the Plan.  The TBRSUs granted under this Agreement and
all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan.  Capitalized terms in this Agreement may be defined
herein, defined in the Plan, or defined in both places.  In the event of any
inconsistency between this Agreement and the Plan, the terms of the Plan will
govern.  The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the TBRSUs or its
vesting.

15.Amendments.  Subject to the terms of Section 17 of the Plan, any amendment to
the Plan shall be deemed to be an amendment to this Agreement to the extent that
the amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Grantee under this Agreement without the
Grantee’s consent.

16.Severability.  In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

- 6 -

--------------------------------------------------------------------------------

 

17.Successors and Assigns.  Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

18.Governing Law.  This Agreement will be governed by and construed in
accordance with the internal substantive laws of the State of Georgia.

19.Notices.  Any notice to the Company provided for herein shall be in writing
to the Company at the principal executive office of the Company, marked
Attention:  Corporate Secretary, and any notice to the Grantee shall be
addressed to said Grantee at his or her address then currently on file with the
Company.  Except as otherwise provided herein, any written notice shall be
deemed to be duly given if and when delivered personally or deposited in the
United States mail, first class registered mail, postage and fees prepaid, and
addressed as aforesaid.  Any party may change the address to which notices are
to be given hereunder by written notice to the other party as herein specified
(provided that for this purpose, any mailed notice shall be deemed given on the
third business day following deposit of the same in the United States mail).

20.Certain Additional Defined Terms.  In addition to the following defined terms
and terms defined elsewhere herein, when used in the Agreement, terms with
initial capital letters have the meaning given such term under the Plan, as in
effect from time to time.

(a)“Board” means the Board of Directors of the Company.

(b)“Change in Control” shall mean the consummation of any Change in Control of
the Company of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as determined by the
Board, in its sole discretion; provided that, without limitation, such a Change
in Control shall be deemed to have occurred if:

(i)any Person (as such term is defined in Sections 13(d) or 14(d)(2) of the
Exchange Act; hereafter, a “Person”) is on the date hereof or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 35% or more of the Voting Power; provided, however, that for
purposes of this Section 20(b), the following rules shall apply:

(A)(1) a Change in Control will not be deemed to have occurred in the case of
any acquisition of Voting Power directly from the Company that is approved by a
majority of those persons serving as directors of the Company on the date of
this Plan (the “Original Directors”) or their Successors (as defined below), (2)
any acquisition of Voting Power by the Company, or any Subsidiary, and (3) any
acquisition of Voting Power by the trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary (the term “Successors” shall mean those directors
whose election or nomination for election by stockholders has been approved by
the vote of at least two-thirds of the Original Directors and previously
qualified Successors serving as directors of the

- 7 -

--------------------------------------------------------------------------------

 

Company, as the case may be, at the time of such election or nomination for
election);

(B)if any Person is or becomes the beneficial owner of 35% or more of the Voting
Power as a result of a transaction described in clause (A) of this Section
20(b)(i) above and such Person thereafter becomes the beneficial owner of any
additional shares of Voting Power representing 1% or more of the
then-outstanding Voting Power other than in an acquisition directly from the
Company that is approved by a majority of the Original Directors or their
Successors or other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Power are
treated equally, such subsequent acquisition shall be treated as a Change in
Control;

(C)a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 35% or more of the Voting Power as a result of a
reduction in the number of shares of Voting Power outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Original Directors or their Successors unless and until such Person thereafter
becomes the beneficial owner of any additional shares of Voting Power
representing 1% or more of the then-outstanding Voting Power other than as a
result of a stock dividend, stock split or similar transaction effected by the
Company in which all holders of Voting Power are treated equally; or

(D)if at least a majority of the Original Directors or their Successors
determine in good faith that a Person has acquired beneficial ownership of 35%
or more of the Voting Power inadvertently, and such Person divests as promptly
as practicable but no later than the date, if any, set by the Original Directors
or their Successors a sufficient number of shares so that such Person
beneficially owns less than 35% of the Voting Power, then no Change in Control
shall have occurred as a result of such Person’s acquisition.

(ii)The Company consummates a merger or consolidation in which stockholders of
the Company immediately prior to entering into such agreement will beneficially
own, immediately after the effective time of the merger or consolidation,
securities of the Company or any surviving or new corporation, as the case may
be, having less than 60% of the Voting Power of any surviving or new
corporation, as the case may be, including Voting Power exercisable on a
contingent or deferred basis as well as immediately exercisable Voting Power,
excluding any merger or combination of a wholly owned Subsidiary into the
Company, or the Company into a wholly owned Subsidiary; or

- 8 -

--------------------------------------------------------------------------------

 

(iii)The Company consummates a sale, lease, exchange or other transfer or
disposition of all or substantially all of its assets to any Person other than
to a wholly owned Subsidiary, but not including (A) a mortgage or pledge of
assets granted in connection with a financing or (B) a spin-off or sale of
assets if the Company continues in existence and its common shares are listed on
a  national securities exchange, quoted on the automated quotation system of a
national securities association or traded in the over-the-counter market; or

(iv)the Original Directors and/or their Successors as defined above in Section
20(b)(i)(A) of this definition do not constitute a majority of the whole Board
as the case may be; or

(v)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, as the case may be.

(c)“Subsidiary” means a corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

(d)“Voting Power” means, at any time, the combined voting power of the then
outstanding securities entitled to vote generally in the election of Directors
in the case of the Company, or the members of the board of directors or similar
body in the case of another entity.

21.Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with, or be exempt from, the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) do not apply to the Grantee.  This Agreement in
conjunction with the terms of the Plan shall be administered in a manner
consistent with this intent.  Any amendments made to comply with Section 409A of
the Code may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Grantee.  In any case,
the Grantee shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed in connection with this Agreement
(including any taxes and penalties under Section 409A of the Code), and the
Company shall not have any obligation to indemnify or otherwise hold the Grantee
harmless from any or all of such taxes or penalties.

22.Data Protection.  By signing below, the Grantee consents that the Company may
process the Grantee’s personal data, including name, Social Security number,
address and number of TBRSUs (“Data”), exclusively for the purpose of performing
this Agreement, in particular in connection with the TBRSUs awarded to the
Grantee.  For this purpose, the Data may also be disclosed to and processed by
companies outside the Company, e.g., banks involved.

(Signature follows on the next page)

 

- 9 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer as of the day and year first above
written.

 

FLOWERS FOODS, INC.

By:

/s/ R. STEVE KINSEY

 

R. Steve Kinsey,

 

Chief Financial & Chief Administrative Officer

 

 